 


116 HR 7554 IH: American Farmers, Food Banks, and Families Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 7554 
IN THE HOUSE OF REPRESENTATIVES 
 
July 9, 2020 
Mr. Newhouse introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To amend the Department of Agriculture Reorganization Act of 1994 to promote an American agriculture first agenda and establish the position of Domestic Agriculture Supply Chain Administrator in the Office of the Secretary of Agriculture to connect United States farmers with food banks, grocers, and nonprofit food distributors during periods of food scarcity, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Farmers, Food Banks, and Families Act of 2020. 2.Domestic Agriculture Supply Chain Administrator (a)In generalSubtitle A of the Department of Agriculture Reorganization Act of 1994 is amended by inserting after section 216 (7 U.S.C. 6916) the following: 
 
217.Domestic Agriculture Supply Chain Administrator 
(a)AuthorizationThe Secretary shall establish in the Office of the Secretary a position of Domestic Agriculture Supply Chain Administrator (referred to in this section as the Administrator). (b)DutiesThe Administrator shall— 
(1)carry out activities in the interest of assisting farmers in entering the products of the farmers into the domestic market; (2)act as a liaison between— 
(A)farmers; and (B)food banks, schools, grocers, restaurants, and other food distribution entities partnered with the Department or other nonprofit organizations; and 
(3) 
(A)identify barriers, either regulatory or legal, that prevent or inhibit farmers from entering the products of the farmers into the domestic market through food distribution networks or other entities; and (B)make recommendations to the Secretary regarding the means by which to remove the barriers identified under subparagraph (A). 
(c)PurposesThe purposes of the Administrator shall be— (1)to promote the domestic supply chain; and 
(2)to connect farmers that have excess agricultural products, whether perishable or nonperishable, with an appropriate food distribution organization that is in need of certain agricultural products.  (d)TeamThe Administrator shall oversee a team composed of— 
(1)a regulatory reform officer; (2)an agricultural marketing expert; and 
(3)individuals with private sector experience in the food distribution network. (e)CollaborationThe Administrator shall convene representatives of appropriate Federal advisory committees of the Agricultural Marketing Service, Federal agencies, and members of the private sector to advise the Administrator in carrying out the duties described in subsection (b). 
(f)Existing positionTo the extent practicable, the Administrator shall be an additional role of an existing position, and not a new position, within the Office of the Secretary.. (b)Conforming amendmentSection 296(b) of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended by adding at the end the following: 
 
(11)The authority of the Secretary to carry out the amendments made to this title by the American Farmers, Food Banks, and Families Act of 2020. (c)Technical correctionSubtitle A of the Department of Agriculture Reorganization Act of 1994 is amended by redesignating section 225 (7 U.S.C. 6925) as section 224A. 
3.Catalog to connect farmers and food distribution organizationsThe Secretary of Agriculture, in coordination with private sector entities, shall establish a catalog or data resource that is capable of recording— (1)farms that have excess agricultural products; and 
(2)food distribution organizations that are in need of certain agricultural products.  